Title: From James Madison to Tench Coxe, 20 January 1788
From: Madison, James
To: Coxe, Tench


Dear Sir,
N. York Jany. 20, 1788.
I have received and forwarded your letter and pamphlet to Mr. King. The latest information from Boston makes it probable that every aid to the federal cause will be wanted there. The antifederal party have forced such reinforcements in the Insurgents, and the province of Maine which is afraid of creating obstacles to her separation, that there is the most serious reason to apprehend the friends of the Constitution will be outnumbered. The consequences of such an event els[e]where are as obvious as they are melancholy. The Legislature at Poughkeepsy is now much divided on the point of submitting the Constitution to a Convention. The House of Assembly is in the affirmative, and is even supposed to be friendly to the merits. The Senate in its present State is opposed to a Convention. The arrival of the absent members may turn the scale in favor of one. On the merits that branch is certainly in the negative. The little piece by Philanthropos is well calculated, and will be reprinted here. I do not know a better mode of sewing the federal cause at this moment than to display the disagreement of those who make a common cause agst. the Constitution. It must produce the best affects on all who seriously wish a good general Government. Your commands for the Editor of the papers under the title of Publicus, shall be attended to. I am Dear Sir with great respect, Yr. obedt. & Hbl. Servt.,
J. Madison, Jr.
